Title: John Adams to Abigail Adams, 6 April 1780
From: Adams, John
To: Adams, Abigail



My dear Portia

April 6 1780


There is a great deal of hatred against the Govt. in England as you will see by the song inclosed. They are going on, with County meetings, Petitions, Committees, Correspondences, Associations &c. in our mode. What it will come to, I dont know.
They talk in London about withdrawing the Troops, &c., but I suspect, We had better take em, least they should alter their minds.
At last a Vessell has arrived at Bourdeaux from Baltimore, brings two or three newspapers, as late as 17 feb. but no Letters.—You have had a hard Winter, but I hope you had a good fire. I had a harder, without any fire, in Spain.
I am so taken up, with writing to Philadelphia that I dont write to you so often as I wish. I hope you wont complain of me this time for not writing often enough, and long enough whatever may be the worth of it.
I hope you will advertise me, if there are any Machinations going forward. All well.

Adieu.

